Citation Nr: 9908774	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1992 rating decision from the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which found new and material evidence 
had not been submitted in support of the claim for service 
connection for PTSD.


REMAND

In October 1995, the Board found that the veteran had 
submitted new and material evidence in support of his claim 
for service connection for a psychiatric disorder, including 
PTSD, and, thus, reopened the claim.  The Board further 
issued a remand for further development and consideration by 
the RO to include a detailed description of alleged 
stressors, service personnel records, and verification of 
stressors through the United States Army and Joint Service 
Environmental Support Group (ESG) (now the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  The Board also ordered a VA psychiatric 
examination to determine the nature, severity and etiology of 
the veteran's psychiatric disorder.  

By letter, dated in November 1995, the RO requested that the 
veteran submit a complete detailed description of the 
specific traumatic incidents including dates and places of 
each incident and the unit to which the veteran was assigned 
or attached at the time.  In a March 1996 statement, the 
veteran indicated that he had no new information at that time 
concerning his claim for PTSD.  In a memorandum to the file, 
the RO indicated that since sufficient information and detail 
regarding in-service stressors as required by ESG had not 
been submitted, a request to ESG to search for verification 
of stressors was not warranted.  

The veteran's DD Form 214 indicated eleven months and ten 
days of foreign service and receipt of the Vietnam Service 
Medal and the Vietnam Campaign Medal among other awards and 
commendations.  The veteran's military occupational specialty 
was cook.  The veteran's service personnel records, received 
in May 1996, indicated that the veteran was in Vietnam from 
June 1969 to May 1970 and was attached to the Hq & Hq 
Company, 3rd Battalion, 187th Infantry, 101st Airborne 
Division.  

At a hearing before an RO hearing officer in June 1993, the 
veteran testified that he arrived in Vietnam in June 1969 at 
"Po Hai."  The veteran reported that on his first night, he 
witnessed an officer's club hit by mortars and saw bodies 
blown apart.  He stated that after this incident he started 
"breaking up" and crying and he was nervous and scared.  
Transcript, p. 3.  

To ensure full compliance with the previous remand, the case 
is remanded to the RO for the following development:

The RO should arrange for verification of 
the underlying stressors cited by the 
veteran by the United States Army and 
Joint Service Environmental Support Group 
(ESG) (now the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR)), 7798 Cissna Road, 
Springfield, Virginia 22150.  
The USASCRUR should be asked to provide 
information on the activities of the Hq 
&Hq Company, 3rd Battalion, 187th 
Infantry, 101st Airborne Division from 
June 1, 1969, to May 10, 1970, to include 
details of any rocket or mortar attacks 
on that unit.   In addition, the ESG 
should specifically be asked to establish 
whether an "officer's club" in "Po 
Hai"[possibly Phu Bai?] was the subject 
of a rocket or mortar attack on or about 
June 1, 1969.  

The RO should then adjudicate the claim for service 
connection for a psychiatric disorder, to include PTSD.  If 
the claim remains denied, the veteran should be furnished 
with a supplemental statement of the case which summarizes 
the pertinent evidence, fully cites any applicable legal 
provisions not previously provided, and reflects detailed 
reasons and bases for the decision.  The veteran should then 
be afforded the applicable time period in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


